                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                      3:18-cv-504-FDW

ANTONIO MOSLEY                            )
a/k/a ABDULLAH HAMID,                     )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
TORRE JESSUP,                             )
                                          )
            Defendant.                    )
__________________________________________)

        THIS MATTER is before the Court on a periodic status review of Plaintiff’s action filed

pursuant to 42 U.S.C. § 1983.

        The Complaint passed initial review and the Court ordered Plaintiff to fill out and return

summons forms for service of process on the Defendant on October 30, 2018. (Doc. No. 8). The

Court ordered the Clerk to mail copies of the Order to Plaintiff at his address of record at the

Bennettsville Federal Correctional Institution as well as at RRM Raleigh, which the Bureau of

Prisons’ website indicates is Plaintiff’s current address. 1 (Id.).

        Plaintiff has failed to comply with the Court’s Order and it appears that he may have

abandoned this action. Plaintiff shall file, within fourteen (14) days of this Order, updated

summons form as required in the Court’s October 30, 2018, Order, or shall file a Response to this

Order explaining why he has failed to do so. Failure to comply with this Order will result in

dismissal and closure of this action without further notice to Plaintiff.

        IT IS, THEREFORE, ORDERED that:



        1
            See https://www.bop.gov/locations/ccm/crl/.
                                                          1
(1)   Plaintiff shall have fourteen (14) days from the date of this Order in which to

      either return the filled-out summons forms to the Clerk for service of process on

      Defendant, or to respond to this Order showing cause for why he has not returned

      the summons forms to the Clerk for service of process. If Plaintiff fails to respond

      to this Order, this action will be dismissed without further notice to Plaintiff.

(2)   The Clerk of Court is instructed to mail to Plaintiff a copy of this Order, the October

      30 Order, (Doc. No. 8), and a blank summons form to Plaintiff at his address of

      record at Bennettsville F.C.I. as well as to RRM Raleigh, Old NC 75 Highway,

      Butner, NC 27509.




                            Signed: November 20, 2018




                                         2
